UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 17, 2010 RCM Technologies, Inc. (Exact Name of Registrant as Specified in Charter) Nevada (State or Other Jurisdiction of Incorporation) 1-10245 (Commission File Number) 95-1480559 (I.R.S. Employer Identification No.) 2500 McClellan Avenue, Suite 350 Pennsauken, NJ 08109-4613 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (856) 356-4500 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule425 under the Securities Act (17CFR230.425). [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12). [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240-14d-2(b)). [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240-13e-4(c)). Item 5.07Submission of Matters to a Vote of Security Holders On June 17, 2010, RCM Technologies, Inc. (the “Company”) held its 2010 annual meeting of stockholders (the “Annual Meeting”).At the Annual Meeting, the Company’s stockholders elected both nominees for director and approved the Company’s other proposal.The nominees and the other proposal are described in detail in the Company’s Definitive Proxy Statement. Proposal 1 The Company’s stockholders re-elected the following two members of the Board of Directors: Name Votes For Votes Withheld Robert B. Kerr Lawrence Needleman Proposal 2 The Company’s stockholders ratified the selection by the Audit Committee of the Company’s Board of Directors of Amper, Politziner & Mattia, LLP, as independent accountants of the Company for the fiscal year ending January 1, 2011. Votes For Votes Against Abstentions Broker Non-Votes 12,421,533 0 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RCM TECHNOLOGIES, INC. By: /s/ Kevin D. Miller Kevin D. Miller Chief Financial Officer, Treasurer and Secretary Dated: June 23, 2010 2
